Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 17/081,434 has claims 1-19 pending filed on 10/27/2020; there are 3 independent claim and 16 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 17/081,434. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 10/27/2020 are accepted for examination purposes

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting a reliability failure regarding configuration metadata stored in non-volatile data storage of a data storage system, wherein the configuration metadata indicates how a metadata database is stored in the non-volatile data storage of the data storage system; in response to detecting the reliability failure regarding the configuration metadata, identifying valid generations of the configuration metadata that are currently stored in the non-volatile data storage of the data storage system; determining a user-selected one of the valid generations of the configuration metadata; and accessing the metadata database based on the user-selected one of the valid generations of the configuration metadata.
The limitations of the claim recites detecting a reliability failure regarding configuration metadata stored in non-volatile data storage of a data storage system; performing a lookup within a lookup structure utilizing information related to the page to identify a lookup entry within the lookup structure; comparing a lookup entry generation count within the lookup entry to a file system info generation count within a file system info object for a volume; in response to detecting the reliability failure regarding the configuration metadata, identifying valid generations of the configuration metadata that are currently stored in the non-volatile data storage of the data storage system; determining a user-selected one of the valid generations of the configuration metadata; and accessing the metadata database based on the user-selected one of the valid generations of the configuration metadata. That is, nothing in the claim element precludes the step from practically being performed in the mind. A user can easily detect a reliability failure, identify valid generations of the configuration metadata that are currently stored in the non-volatile data storage of the data storage system, determining a user-selected one of the valid generations of the configuration metadata,  and access the metadata database based on the user-selected one of the valid generations of the configuration metadata.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. As per MPEP 2106,04(a)(2) III “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements of “wherein the configuration metadata indicates how a metadata database is stored in the non-volatile data storage of the data storage system” in the claim limitations do not improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not have additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

The independent claims 10 and 19 have similar limitations as claim 1, the claims 10 and 19 are rejected for the reasons specified supra for the independent claim 1.

As per dependent claims 2-9, and 11-18 depend directly or indirectly on the independent claims 1 and 10 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 2 states additional steps for the method of the claim 1 “for each generation of the configuration metadata currently stored in at least one currently accessible data storage drive in the non-volatile data storage of the data storage system: loading the metadata database using the generation of the configuration metadata; and determining that the generation of the configuration metadata is valid in response to successfully loading the metadata database using that generation of the configuration metadata and determining that the loaded metadata database is valid”, the claim 3 states additionally steps of the method of claim 2, “locating at least one portion of non- volatile data storage of the data storage system that stores the metadata database using an indication of the at least one portion of non-volatile data storage stored in the contents of the user-selected one of the valid generations of the configuration data”, claim 4 states additional steps of the method of claim 3 “wherein the at least one portion of non-volatile data storage of the data storage system that stores the metadata database comprises a plurality of drive extents that are used by the data storage system to provide mapped RAID (Redundant Array of Independent Disks) data protection for the metadata database”, the claim 5 states additional steps of the method of the claim 4 “wherein the RAID data protection provided for the metadata database comprises mirroring of the metadata database onto each one of the plurality of drive extents, and wherein each one of the plurality of drive extents stores a separate copy of the metadata database”,  the claim 6 states additional steps for the method of the claim 5 “wherein the metadata database comprises a RAID metadata database describing how user data is stored by the data storage system in the non-volatile data storage of the data storage system to provide mapped RAID data protection for the user data”, the claim 7 states additional steps for the method of the claim 1 “wherein detecting the reliability failure regarding the configuration metadata comprises detecting that the configuration metadata can currently only be read from less than a predetermined proportion of the non-volatile data storage drives in the non-volatile data storage of the data storage system”, the claim 8 states additional steps for the method of the claim 7  “wherein the predetermined proportion of the non-volatile data storage drives in the non-volatile data storage of the data storage system comprises a majority of the non-volatile data storage drives in the non-volatile data storage of the data storage system”, the claim 9 states additional steps for the method of the claim 8 “wherein detecting the reliability failure regarding the configuration metadata comprises detecting the reliability failure regarding the configuration metadata while booting the data storage system”.
The dependent claims 11-18 have similar limitations as the dependent claims 2-9, the claims 11-18 are rejected for the reasons specified supra for the dependent claims 2-9.

Therefore, the claims 1-19 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 8 and 17, the claim recites “… the predetermined proportion of the non-volatile data storage drives in the non-volatile data storage of the data storage system is a majority of the non-volatile data storage drives in the non-volatile data storage of the data storage system”.  The terms “predetermined proportion” and “majority” are relative terms which renders the claim indefinite.  The term “predetermined proportion” modifies the term “non-volatile data storage drives” in such a way that the number of non-volatile data storage drives which can be read is not clear.  Also, the term “majority of the non-volatile data storage drives” does not clearly define what the majority means as it does not give the scope or boundaries for the selection of non-volatile data storage drives.  As such, the terms “predetermined proportion” and “majority” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant is required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained (Refer MPEP 2173.05(a)). Thus, this limitation renders the claims 8 and 17 indefinite because it is unclear how can the terms “predetermined proportion” and “majority” can be applied to a method or system.  
Claims 9 and 18 are dependent on the parent claims 8 and 17 respectively, and are thus rejected for the same reasons as specified supra for the claims 8 and 17.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frondozo et al (US PGPUB 20060106898) in view of Attard et al (US Patent 20210036867). 

As per claim 1:
Frondozo teaches:
“A method comprising” (Paragraph [0005] (a method including))
 “detecting a reliability failure regarding configuration metadata stored in non-volatile data storage of a data storage system, wherein the configuration metadata indicates how a metadata database is stored in the non-volatile data storage of the data storage system” (Paragraph [0012] and Paragraph [0022] (the systems maintain signature data (configuration metadata) in their local storage (non-volatile data storage) that indicates the location of copies of metadata in the storage devices and to minimize the number of single points of failure))
 “in response to detecting the reliability failure regarding the configuration metadata, identifying valid generations of the configuration metadata that are currently stored in the non-volatile data storage of the data storage system” (Paragraph [0022] and Paragraph [0023] (a determination is made of the new signature data value for the new configuration of metadata homes and determines the new signature data value for the new configuration of metadata homes and copies all metadata to the new homes)).
 “and accessing the metadata database based on the user-selected one of the valid generations of the configuration metadata” (Paragraph [0023] and Paragraph [0032] (the new signature data value for the new configuration of metadata homes, copies all metadata to the new homes, once found any copies in error are re-written with valid data. and in cases where concurrent read and write accesses might occur to the same portion of metadata, the reads are issued in the order that updates are performed so that the latest copy of the metadata is read)).
Frondozo does not EXPLICITLY disclose: determining a user-selected one of the valid generations of the configuration metadata. 
However, in an analogous art, Attard teaches:
“determining a user-selected one of the valid generations of the configuration metadata” (Paragraph [0014] and Paragraph [0015] (the  communication platform may be configured to cause the object to be presented to the one or more other users via one or more user interfaces and the user may additionally send an indication of intent to associate a digital signature with the object)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Attard and apply them on teachings of Frondozo for “determining a user-selected one of the valid generations of the configuration metadata”.  One would be motivated as the object may be created by a user within either the group-based communication platform and transmitted to one or more other users associated with the communication channel via the communication platform. (Attard, Paragraph [0014]).

As per claim 2:
Frondozo and Attard teach the method as specified in the parent claim 1 above. 
Frondozo further teaches:
“for each generation of the configuration metadata currently stored in at least one currently accessible data storage drive in the non-volatile data storage of the data storage system: loading the metadata database using the generation of the configuration metadata” (Paragraph [0012] and Paragraph [0020] (the systems 8a, 8b maintain signature data 22a, 22b (for each generation) in their local storage 14a, 14b (non-volatile data storage) that indicates the location of copies of metadata 24a, 24b, 24c in the storage devices 4a, 4b, 4c and the value of the signature data that is applicable changes each time the set of metadata homes used to store the metadata copies is modified))
“and determining that the generation of the configuration metadata is valid in response to successfully loading the metadata database using that generation of the configuration metadata and determining that the loaded metadata database is valid” (Paragraph [0023] and Paragraph [0032] (the new signature data value for the new configuration of metadata homes and copies all metadata to the new homes, maintaining any updates to the metadata across all copies as they occur and a read failure on any copy is recovered by reading data from another valid copy of metadata until a valid copy of the portion of metadata is found)).

As per claim 3:
Frondozo and Attard teach the method as specified in the parent claim 2 above. 
Attard further teaches:
“wherein accessing the metadata database based on the user-selected one of the valid generations of the metadata database includes” (Paragraph [0014] and Paragraph [0015] (the communication platform may be configured to cause the object to be presented to the one or more other users via one or more user interfaces and the user may additionally send an indication of intent to associate a digital signature with the object)).
Frondozo further teaches:

“locating at least one portion of non- volatile data storage of the data storage system that stores the metadata database using an indication of the at least one portion of non-volatile data storage stored in the contents of the user-selected one of the valid generations of the configuration data” (Paragraph [0013] and Paragraph [0014] (the storage device may include multiple copies of the signature data and metadata and if more than one copy of metadata can be located on a storage device, the identifier of the copy location on the identified storage device and a generation number incremented whenever the contents of the signature is modified due to a change in the metadata locations)).

As per claim 4:
Frondozo and Attard teach the method as specified in the parent claim 3 above. 
Frondozo further teaches:
“wherein the at least one portion of non-volatile data storage of the data storage system that stores the metadata database comprises a plurality of drive extents that are used by the data storage system to provide mapped RAID (Redundant Array of Independent Disks) data protection for the metadata database” (Paragraph [0015] (each storage device provides sufficient information to locate the pointer metadata on that storage device and the pointer metadata provides the location of the metadata copies and their signature data on the storage devices and where the storage device is a RAID array, each incarnation of a RAID array has a unique identifier)).

As per claim 5:
Frondozo and Attard teach the method as specified in the parent claim 4 above. 
Frondozo further teaches:
“wherein the RAID data protection provided for the metadata database comprises mirroring of the metadata database onto each one of the plurality of drive extents, and wherein each one of the plurality of drive extents stores a separate copy of the metadata database” (Paragraph [0015] (identifies the locations of the copies of metadata on the storage device such that identifying the storage devices in the storage device and the identifier of a copy number on each storage device provides sufficient information to locate the pointer metadata on that storage device and where the storage device is a RAID array, each incarnation of a RAID array has a unique identifier)).

As per claim 6:
Frondozo and Attard teach the method as specified in the parent claim 5 above. 
Frondozo further teaches:
“wherein the metadata database comprises a RAID metadata database describing how user data is stored by the data storage system in the non-volatile data storage of the data storage system to provide mapped RAID data protection for the user data” (Paragraph [0010] and Paragraph [0011] (the control unit may comprise any type of server, such as an enterprise storage server, storage controller, etc., or other device used to manage I/O requests to attached storage devices, where the storage devices may comprise storage devices known in the art, such as interconnected RAID devices and to handle I/O requests directed to specific volumes configured in the storage devices where the storage devices are non-volatile storage and is used to load local storage)).

As per claim 7:
Frondozo and Attard teach the method as specified in the parent claim 1 above. 
Frondozo further teaches:
“wherein detecting the reliability failure regarding the configuration metadata comprises detecting that the configuration metadata can currently only be read from less than a predetermined proportion of the non-volatile data storage drives in the non-volatile data storage of the data storage system” (Paragraph [0020], Paragraph [0022] and Paragraph [0026] (the evaluation of the set of optimum homes must be performed whenever the available set of metadata homes changes as result of a storage device failure, removes a copy and creates a new copy in order to update the signature data when the configuration of the available storage devices changes, thereby causing a readjustment to select the optimal homes for the metadata to minimize the number of points of failure based on the current available storage devices and the process of locating the current metadata is complicated by the fact that: not all the storage devices may be accessible to the operational system(s) due to failures)).

As per claim 10:
Frondozo teaches:
“A data storage system comprising” (Paragraph [0005] (a storage system  including))
“at least one storage processor including processing circuitry and a memory” (Paragraph [0010] (including a processor, a cache and a local storage (memory)))
“a plurality of non-volatile data storage drives communicably coupled to the storage processor” (Paragraph [0010] (the local storage may comprise a memory or a memory that is loaded from a non-volatile storage device))
“and wherein the memory has program code stored thereon, wherein the program code, when executed by the processing circuitry, causes the processing circuitry to” (Paragraph [0010] (the processors execute I/O code to perform I/O and metadata management operations described herein))
 “detect a reliability failure regarding configuration metadata stored in non-volatile data storage of a data storage system, wherein the configuration metadata indicates how a metadata database is stored in the non-volatile data storage of the data storage system” (Paragraph [0012] and Paragraph [0022] (the systems maintain signature data (configuration metadata) in their local storage (non-volatile data storage) that indicates the location of copies of metadata in the storage devices and to minimize the number of single points of failure))
 “in response to detecting the reliability failure regarding the configuration metadata, identifying valid generations of the configuration metadata that are currently stored in the non-volatile data storage of the data storage system” (Paragraph [0022] and Paragraph [0023] (a determination is made of the new signature data value for the new configuration of metadata homes and determines the new signature data value for the new configuration of metadata homes and copies all metadata to the new homes)).
 “and access the metadata database based on the user-selected one of the valid generations of the configuration metadata” (Paragraph [0023] and Paragraph [0032] (the new signature data value for the new configuration of metadata homes, copies all metadata to the new homes, once found any copies in error are re-written with valid data. and in cases where concurrent read and write accesses might occur to the same portion of metadata, the reads are issued in the order that updates are performed so that the latest copy of the metadata is read)).
Frondozo does not EXPLICITLY disclose: determine a user-selected one of the valid generations of the configuration metadata. 
However, in an analogous art, Attard teaches:
“determine a user-selected one of the valid generations of the configuration metadata” (Paragraph [0014] and Paragraph [0015] (the  communication platform may be configured to cause the object to be presented to the one or more other users via one or more user interfaces and the user may additionally send an indication of intent to associate a digital signature with the object)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Attard and apply them on teachings of Frondozo for “determine a user-selected one of the valid generations of the configuration metadata”.  One would be motivated as the object may be created by a user within either the group-based communication platform and transmitted to one or more other users associated with the communication channel via the communication platform. (Attard, Paragraph [0014]).

As per claim 11, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 2 above.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 3 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 4 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 5 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 6 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 7 above.

As per claim 19:
Frondozo teaches:
“A computer program product including a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry, cause the processing circuitry to perform steps including” (Paragraph [0035] (the article of manufacture may comprise the  computer readable medium, where the code in the computer readable medium is accessed and executed by a processor includes))
 “detecting a reliability failure regarding configuration metadata stored in non-volatile data storage of a data storage system, wherein the configuration metadata indicates how a metadata database is stored in the non-volatile data storage of the data storage system” (Paragraph [0012] and Paragraph [0022] (the systems maintain signature data (configuration metadata) in their local storage (non-volatile data storage) that indicates the location of copies of metadata in the storage devices and to minimize the number of single points of failure))
 “in response to detecting the reliability failure regarding the configuration metadata, identifying valid generations of the configuration metadata that are currently stored in the non-volatile data storage of the data storage system” (Paragraph [0022] and Paragraph [0023] (a determination is made of the new signature data value for the new configuration of metadata homes and determines the new signature data value for the new configuration of metadata homes and copies all metadata to the new homes)).
 “and accessing the metadata database based on the user-selected one of the valid generations of the configuration metadata” (Paragraph [0023] and Paragraph [0032] (the new signature data value for the new configuration of metadata homes, copies all metadata to the new homes, once found any copies in error are re-written with valid data. and in cases where concurrent read and write accesses might occur to the same portion of metadata, the reads are issued in the order that updates are performed so that the latest copy of the metadata is read)).
Frondozo does not EXPLICITLY disclose: determining a user-selected one of the valid generations of the configuration metadata. 
However, in an analogous art, Attard teaches:
“determining a user-selected one of the valid generations of the configuration metadata” (Paragraph [0014] and Paragraph [0015] (the  communication platform may be configured to cause the object to be presented to the one or more other users via one or more user interfaces and the user may additionally send an indication of intent to associate a digital signature with the object)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Attard and apply them on teachings of Frondozo for “determining a user-selected one of the valid generations of the configuration metadata”.  One would be motivated as the object may be created by a user within either the group-based communication platform and transmitted to one or more other users associated with the communication channel via the communication platform. (Attard, Paragraph [0014]).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frondozo et al (US PGPUB 20060106898) in view of Attard et al (US Patent 20210036867) and in further view of Abrol et al (US Patent 10467107). 

As per claim 8:
Frondozo and Attard teach the method as specified in the parent claim 7 above. 
Frondozo and Attard do not EXPLICITLY disclose: wherein the predetermined proportion of the non-volatile data storage drives in the non-volatile data storage of the data storage system comprises a majority of the non-volatile data storage drives in the non-volatile data storage of the data storage system. 
However, in an analogous art, Abrol teaches:
 “wherein the predetermined proportion of the non-volatile data storage drives in the non-volatile data storage of the data storage system comprises a majority of the non-volatile data storage drives in the non-volatile data storage of the data storage system” (Col 10 Lines 66-67,  col 11 Lines 1-12 and Col 13 Lines 62-67 (the storage system may utilize mirroring and/or erasure coding schemes as part of storing data into addressable fast write storage and/or as part of writing data into allocation units associated with erase blocks where the erasure codes may be used across storage devices, as well as within erase blocks or allocation units, or within and across Flash memory devices on a single storage device, to provide redundancy against single or multiple storage device failures and for maximum storage efficiency, can self-configure as wide as possible in the stripe, subject to a predetermined requirement of continued operation)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Abrol and apply them on teachings of Frondozo and Attard for “wherein the predetermined proportion of the non-volatile data storage drives in the non-volatile data storage of the data storage system comprises a majority of the non-volatile data storage drives in the non-volatile data storage of the data storage system”.  One would be motivated as the architecture described allows a storage node in the cluster to fail, with the system remaining operational, since the data can be reconstructed from other storage nodes and thus remain available for input and output operations. (Abrol, Col 11 Lines 37-43).

As per claim 9:
Frondozo, Attard and Abrol teach the method as specified in the parent claim 8 above. 
Abrol further teaches:
 “wherein detecting the reliability failure regarding the configuration metadata comprises detecting the reliability failure regarding the configuration metadata while booting the data storage system” (Col 30 Lines 46-61 (metadata may be an allocation unit head, where a summary catalog of valid allocation units may be formed by aggregating allocation unit head catalogs, where the summary catalog may be constructed at startup, or boot time, the summary catalog may track which segment identifiers are live, or active, and which allocation units are allocated to given segments and provide metadata resiliency (detecting the reliability failure))).

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 8 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 9 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grunwald et al, (US PGPUB 20220283708), modifying a clone image of a dataset, including: generating, based on metadata describing one or more updates to a dataset, a tracking copy of replica data on a target data repository; generating, after receiving an indication to begin accepting modifications to the tracking copy of the replica data, a cloned image of the dataset that is modifiable without modifying the tracking copy of the replica data; and responsive to a storage operation directed to the target data repository, modifying the cloned image of the dataset without modifying the tracking copy of the replica data.
Bennett Jon, (US PGPUB 20140310483), a system and method for managing the storage of data in non-volatile memory is described. In an aspect, the data may be described by metadata and a transaction log file that are checkpointed from a volatile memory into the non-volatile memory. Actions that take place between the last checkpointing of a metadata segment and log file segment are discovered by scanning the non-volatile memory blocks, taking account of a record of the highest sector in each block that is known to have been recorded. Any later transactions are discovered and used to update the recovered metadata so that the metadata correctly represents the stored data.
Dreier et al, (US PGPUB 20210405930), a virtualized copy-by-reference includes: receiving, from a first computer system, a request for reference information for source data within a source volume; providing, to the first computer system, the reference information, wherein the reference information corresponds to a metadata representation of the source data; receiving, from a second computer system, a request to write the source data to a target volume, and wherein the request to write the source data indicates the reference information; and copying, using the reference information, the metadata representation of the source data to the target volume. 
Belluomini et al, (US PGPUB 20090083504), a data storage method comprises storing first data in at least a first data chunk, wherein the first data chunk is a logical representation of one or more sectors on at least a first disk drive in a storage system; storing first metadata, associated with the first data, in at least a first appendix, wherein the first appendix is a logical representation of a sector region on at least the first disk drive in the storage system, and wherein the first metadata comprises first atomicity metadata (AMD) and first validity metadata (VMD) associated with the first data; and storing a copy of the first VMD for the first data in at least one low latency non-volatile storage (LLNVS) device. 
Atkisson et al, (US PGPUB 20120239860), data is stored on a non-volatile storage media in a sequential, log-based format. The formatted data defines an ordered sequence of storage operations performed on the non-volatile storage media. A virtual storage layer maintains volatile metadata, which may include a forward index associating logical identifiers with respective physical storage units on the non-volatile storage media. The volatile metadata may be reconstructed from the ordered sequence of storage operations. Persistent notes may be used to maintain consistency between the volatile metadata and the contents of the non-volatile storage media. Persistent notes may identify data that does not need to be retained on the non-volatile storage media and/or is no longer valid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163